DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for closing a wound, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022.
Applicant’s election without traverse of claims 1-17 in the reply filed on 4/27/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second bar being parallel to the transverse bar mentioned in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 21 and 22 objected to because of the following informalities:  
Claim 21 references “The system of claim 5”, however claim 5 is not a system but rather a tissue approximation device. For examination purposes, claim 21 is being interpreted to depend from the system of claim 12 where the “second bar” is first mentioned to further define the structure therein. 
Claim 22 references “the system of claim 1”, however, claim 1 is in regards to “A tissue approximation device” rather than a system. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "The system of claim 5, wherein the second bar".  There is insufficient antecedent basis for this limitation in the claim as it is unclear whether the second bar mentioned is a new element, or whether the claim is further modifying the second bar mentioned in claim 12 where the second bar is first mentioned. For examination purposes, claim 21 is being interpreted to depend on claim 12 which first defines the second bar to further define the structure thereof. 
Claim 21 recites the limitation “the elbow” There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10-11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 6387112 B1) in view of Nobis (US 2013/0085341 A1)
Regarding claim 1, Fogarty discloses: A tissue approximation device (clamp 50, see Fig. 1, seen to be capable of performing tissue approximation) comprising: a first arm having a proximal end and a distal end (handle 60, see Fig. 1 having a proximal end with thumb rings 52 attached thereto, and a distal end with jaw 66 attached thereto); a second arm having a proximal end and a distal end (handle 62, see Fig. 1 having a proximal end with thumb rings 54 attached thereto, and a distal end with jaw 68 attached thereto), the second arm connected to the first arm (see Fig. 1 showing handles 60 and 62 connected by pin 64); a first rake member connected to the distal end of the first arm (pad 80, see Examiner’s Diagram of Fig. 1 below), the first rake member having a first plurality of tissue engaging members extending therefrom to engage tissue (see Fig. 2 showing pad 80 having an abrasive surface capable of engaging tissue); a second rake member attached to the distal end of the second arm (pad 80, see Examiner’s Diagram of Fig. 1 below), the second rake member having a second plurality of tissue engaging members extending therefrom to engage tissue (see Fig. 2 showing pad 80 having an abrasive surface capable of engaging tissue);
However, Fogarty does not expressly disclose a transverse bar extending through the first and second rake members, the first and second rake members movable along the transverse bar.
However, in the same field of endeavor, namely surgical tissue grasping instruments, Nobis teaches a surgical instrument capable of grasping tissue (see Fig. 20, see also Paragraph 79 mentioning the jaws are capable of being actuated into contact with one-another, seen to be capable of grasping tissue) comprising a transverse bar (second shaft 422’, see Fig. 9) extending through a first and second end effector (see Fig. 9 showing second shaft 422’ extends through both jaws) to move and manipulate tissue engaged by the jaws (see Paragraph 80). It is noted that this causes the jaws to move along the second shaft in addition to the initial movement along the second shaft while being inserted through the pair of jaws.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rake members of the device disclosed by Fogarty to include the second shaft as taught and suggested by Nobis, through the distal pads of Fogarty to, in this case, move and manipulate tissue engaged by the jaws (see Paragraph 80).


    PNG
    media_image1.png
    589
    444
    media_image1.png
    Greyscale

Examiner’s Diagram of Fogarty Fig. 1
	Regarding claim 2, the combination of Fogarty and Nobis disclose the invention of claim 1, Fogarty further discloses wherein the first rake member is connected to the distal end of the first arm via a first articulating joint (pad 80 connected to the distal end of handle 60 at jaw 66 by draw cord 86 (see Fig. 7), capable of articulating at the point of connection as the draw cord is bent as inserted into the distal end of the device) and the second rake member is connected to the distal end of the second arm via a second articulating joint (pad 80 connected to the distal end of handle 62 at jaw 68, by draw cord 86 (see Fig. 7, seen to be the connection point for both pads), capable of articulating at the point of connection as the draw cord is bent as inserted into the distal end of the device)
	Regarding claim 3, the combination of Fogarty and Nobis disclose the invention of claim 1, Fogarty as modified by Nobis further discloses wherein the first rake member and the second rake member are movable towards each other along the transverse bar in parallel to move tissue edges closer together as the distal ends of the first arm and the second arm approximate (see Nobis Fig. 20, see also Nobis Paragraph 80 mentioning the second shaft is used to move and manipulate tissue engaged by the jaws, seen to move the jaws along the second shaft as the second shaft contains threads that engage with bores 484’, in addition to movement along the second shaft while being insert through bores 484’.)
	Regarding claim 4, the combination of Fogarty and Nobis disclose the invention of claim 1, Fogarty further discloses wherein the first and second arms are pivotably connected and move in scissors-like fashion (see Fogarty Fig. 1 showing the jaws 66 and 68 are both pivotable about pin 64 in a scissor-like fashion)
	Regarding claim 6, the combination of Fogarty and Nobis disclose the invention of claim 1, Fogarty as modified by Nobis further discloses wherein the first rake member includes a first channel and the second rake member includes a second channel (bores 484’, see Nobis Fig. 20 incorporated into the pads of Fogarty to allow passage of the second shaft 422’), the transverse bar extending through the first and second channels (see Nobis Fig. 20 showing second shaft 422’ extending through bores 484’, incorporated into the pads of Fogarty) and maintaining a parallel orientation of the first and second rake members as the first and second rake members slide along the transverse bar toward each other to approximate tissue (see Nobis Paragraph 80 mentioning the second shaft is used to move and manipulate tissue engaged by the jaws, seen to move the jaws along the second shaft as the second shaft contains threads that engage with bores 484’, in addition to movement along the second shaft while being insert through bores 484’ in a parallel fashion as the second shaft extends through both jaws, extending through both pads once incorporated into the device of Fogarty)
	Regarding claim 10, the combination of Fogarty and Nobis disclose all limitations of the invention of claim 1. Fogarty as modified by Nobis further discloses wherein the transverse bar is positioned at a distal region of the end effector and is perpendicular to a longitudinal axis of the end reka members (see Nobis Nobis Fig. 20 showing second shaft 422’ positioned at the distal, working end of the jaws, perpendicular to the long axis of the jaws, seen to maintain the same orientation and function when incorporated into the device of Fogarty, see also Nobis Paragraphs 79-80 mentioning wherein the second shaft 422’ is positioned at the distal end of the end effector)
	However, while Nobis discloses wherein the second shaft is positioned at a distal region of the end effector, the combination of Fogarty as modified by Nobis does not expressly disclose wherein the transverse bar is position of the first and second rake members.
	However, it would have been obvious to one of ordinary skill in the art, as a matter of being “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), to have positioned the second shaft as taught and suggested by Nobis on a distal region of the end effector pad of Fogarty as Nobis discloses wherein the second shaft is positioned on a distal region of the end effector (see Nobis Paragraph 79), there being a finite number of choices (distal end of pad 80 of Fogarty or a more proximal end of the pad 80 of Fogarty – both being on the distal end of the end effector). Thus, one of ordinary skill in the art would be able to determine, with a reasonable degree of success, which of the two choices would be best suited to have the second shaft positioned therethrough as both locations on the end effector pad 80 of Fogarty are seen to be utilizable for the function of the second shaft to bring both end effector jaws together as disclosed by Nobis as the end effector of Fogarty is seen to be the portion of the device interacting with tissue, in this case, pads 80. 
	Regarding claim 11, the combination of Fogarty and Nobis disclose the invention of claim 10, Fogarty as modified by Nobis further discloses wherein the first and second rake members move toward each other along the bar in a parallel orientation (see Nobis Fig. 20 and Paragraph 80 mentioning the jaws are movable along the second shaft to manipulate tissue secured within the jaws, capable of moving towards one-another along the second shaft in addition to initial translation along the second shaft when inserting the second shaft through bores 484’)
	Regarding claim 22, the combination of Fogarty and Nobis disclose the invention of claim 1, Fogarty as modified by Nobis further discloses wherein the transverse bar has a first diameter (diameter within threading, see Nobis Fig. 20) and enlarged opposing ends have a diameter greater than the first diameter (see Nobis Fig. 20 having opposing ends having an overall larger diameter than the threaded portion shown in the middle of the second shaft)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 6387112 B1) in view of Nobis (US 2013/0085341 A1), further in view of Ray (US 2012/0143241 A1)
	Regarding claim 5, the combination of Fogarty and Nobis disclose all limitations of the invention of claim 1.
	However, the combination does not expressly disclose wherein the first and second plurality of tissue engaging members each comprise a plurality of hooks having an elongated body and at least a portion of the elongated body is curved.
	However, in the same field of endeavor, namely surgical, scissor-like gripping devices having an abrasive distal end, Ray teaches a surgical device capable of perform tissue approximation (see Fig. 6) having a pair of tissue engaging members (working portions 24 and 26, see Fig. 4) having a plurality of hooks having an elongated body and at least a portion of the elongated body is curved (tines 32, see Figs. 3 and 6 having a hooked structure with an elongated body having a curved distal end, see also Paragraph 20 mentioning the same) to penetrate tissue as the arms of the device are closed, and to firmly hold tissue in place without damage (see Paragraph 21).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pads disclosed by Fogarty to include the tines as taught and suggested by Ray to, in this case, penetrate tissue as the arms of the device are closed, and to firmly 
hold tissue in place without damage (see Paragraph 21).
Claim(s) 12-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 6387112 B1) in view of Nobis (US 2013/0085341 A1), further in view of Ray (US 2012/0143241 A1), further in view of Loshakove (US 2006/0155309 A1)
Regarding claim 12, the combination of Fogarty, Nobis and Ray disclose all limitations of the invention of claim 5.
However, the combination does not disclose a second bar, wherein the second bar is spaced from tips of the plurality of hooks to provide a stop for tissue penetration of the plurality of hooks 
However, in the same field of endeavor, namely surgical penetration devices capable of clamping tissue, Loshakove teaches a series of tissue stops (tissue stops 121, see Fig. 3) at the distal end of the penetration tip to prevent over penetration into the tissue and set a maximum penetration depth of the penetrator tip (see Paragraphs 61 and 63 and 74). The tissue stop is seen to be a laterally extending bar structure that is positioned at the bending elbow of the penetrator needle as shown in Fig. 3. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Fogarty as modified by Nobis to include the tissue stops as taught and suggested by Loshakove on the proximal end of the pads 80 of Fogarty as taught by Loshakove in Fig. 3, at the bending elbow of the tines of Nobis as included into the device of Fogarty to, in this case, prevent over penetration into the tissue and set a maximum penetration depth of the penetrator tip (see Loshakove Paragraphs 61 and 63 and 74)
Regarding claim 13, the combination of Fogarty, Nobis, Ray and Loshakove disclose the invention of claim 12, Fogarty as modified by Nobis and Loshakove further discloses wherein the second bar is parallel to the transverse bar (after incorporation of the tissue stops of Loshakove into the device of Fogarty, the portion of the tissue stop bars passing through the axis of the transverse bar as incorporated into the device of Fogarty from Nobis is seen to be parallel to the transverse bar, seen to be consistent with the disclosed depiction of the second bar 148 in Fig. 6 and 194 in Fig. 9A and the transverse bar 188 shown in Fig. 9A, see also Specification Paragraph 94)
Regarding claim 21 (see 112b rejection above, seen to depend from claim 12), the combination of Fogarty, Nobis, Ray and Loshakove disclose the invention of claim 12, Fogarty as modified by Loshakove further discloses wherein the second bar connects to the plurality of hooks at the elbow (see Loshakove Fig. 3 showing the tissue stops positioned at a bending elbow joint of the tines of Nobis as incorporated into the device of Fogarty, seen to be placed at a similar location when incorporated into the device of Fogarty.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 6387112 B1) in view of Nobis (US 2013/0085341 A1), further in view of Ewers (US 2009/0326578 A1)
	Regarding claim 7, the combination of Fogarty and Nobis disclose all limitations of the invention of claim 6.
	However, the combination does not disclose a coating within the first and second channels engageable by the transverse bar.
	However, in the same field of endeavor, namely a tissue grasping device capable of performing tissue approximation, Ewers discloses wherein a PTFE coating is applied to an inner covering 370 to facilitate the ease at which a needle assembly may be advanced therethrough (see Paragraph 195)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bores of Nobis as incorporated into the device of Fogarty to include a PTFE coating as taught and suggested by Ewers to, in this case, facilitate the ease at which the second shaft of Nobis as incorporated into the device of Fogarty may be advanced through the bores (see Fogarty Paragraph 195)
Regarding claim 17, the combination of Fogarty, Khouri and Nobis disclose all limitations of the invention of claim 15.
However, the combination does not expressly disclose wherein the transverse bar is constrained by a coating in the channel.
However, in the same field of endeavor, namely a tissue grasping device capable of performing tissue approximation, Ewers discloses wherein a PTFE coating is applied to an inner covering 370 to facilitate the ease at which a needle assembly may be advanced therethrough (see Paragraph 195)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bores of Nobis as incorporated into the device of Fogarty to include a PTFE coating as taught and suggested by Ewers to, in this case, facilitate the ease at which the second shaft of Nobis as incorporated into the device of Fogarty may be advanced through the bores (see Fogarty Paragraph 195). It is noted that the coating further constrains the transverse bar by providing an additional layer to the bore in which the transverse bar extends through as Applicant’s specification states that applying a PTFE coating to the channel “constrains” the bar. Therefore, the same effect would be expected when the PTFE coating of Ewers is applied to the bore of the device of Fogarty as modified by Nobis.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 6387112 B1) in view of Nobis (US 2013/0085341 A1), further in view of Burbank (US 2011/0118778 A1)
Regarding claim 8, the combination of Fogarty and Nobis disclose all limitations of the invention of claim 6.
However, the combination does not disclose a plurality of roller members engageable with the transverse bar to constrain the transverse bar.
However, in the same field of endeavor, namely surgical devices capable of grasping tissue and performing tissue approximation procedures, Burbank discloses wherein a ball bearing (comprised of a plurality of roller members therein) supporting a threaded screw helps to reduce friction and wear of the device as the screw move therethrough (see Paragraph 57)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the bore and second shaft of Nobis as incorporated into the device of Fogarty to include a ball bearing to help reduce friction and wear of the device as the second shaft (contacting a threaded screw portion) slides therethrough (see Burbank Paragraph 57). It is noted that the presence of the ball bearing will also aid to constrain the second shaft of Nobis to axial movement along the axis transverse to the longitudinal axis passing through the centroid of the device. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 6387112 B1) in view of Nobis (US 2013/0085341 A1), further in view of Shelton IV (US 2019/0125390 A1)
Regarding claim 9, the combination of Fogarty and Nobis disclose all limitations of the invention of claim 6.
However, the combination does not expressly disclose a plurality of spring elements engageable with the transverse bar to constrain the transverse bar.
However, in the same field of endeavor, namely surgical clamping devices capable of grasping tissue and perform tissue approximation procedures, Shelton IV teaches wherein leaf springs are incorporated into a drive shaft assembly to prevent or inhibit the unintentional shifting of the drive shaft out of a drive slot (see Paragraph 405, see Figs. 86-86C).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have included the relief spring surrounding the transverse bar of Nobis as incorporated into the device of Fogarty to, in this case prevent or inhibit the unintentional shifting of the drive shaft out of a drive slot (see Paragraph 405, see Figs. 86-86C). Seen to constrain the drive shaft to movement only along the axis passing through the centroid of the transverse bar by preventing buckling or sticking to the bores of the end effector.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 6387112 B1) in view of Khouri et al. (Khouri, KS et al. Percutaneous Mesh Expansion: A Regerative Wound Closure Alternative. Plast Reconstr Surg, Vol 141, No. 2, February 2018, pp. 451-457 [pdf online], [retrieved on 2022-07-19]. Retrieved from the Internet URL: https://journals.lww.com/plasreconsurg/Fulltext/2018/02000/Percutaneous_Mesh_Expansion__A_Regenerative_Wound.35.aspx
Regarding claim 14, Fogarty discloses: A system for closing a wound comprising: a) a tissue approximation device configured to apply tension to tissue in an area adjacent the wound (clamp 50, see Fig. 1, seen to be capable of performing tissue approximation, capable of applying tension to tissue in an area adjacent the wound), the tissue approximation device comprising: a first arm having a proximal end and a distal end (handle 60, see Fig. 1 having a proximal end with thumb rings 52 attached thereto, and a distal end with jaw 66 attached thereto); a second arm having a proximal end and a distal end (handle 62, see Fig. 1 having a proximal end with thumb rings 54 attached thereto, and a distal end with jaw 68 attached thereto), the second arm being connected to the first arm (see Fig. 1 showing handles 60 and 62 connected by pin 64); a first rake member connected to the distal end of the first arm (pad 80, see Examiner’s Diagram of Fig. 1 above) and having a first plurality of tissue engaging members extending therefrom configured to grip tissue on a first side of the wound (see Fig. 2 showing pad 80 having an abrasive surface capable of engaging tissue); and a second rake member connected to the distal end of the second arm (pad 80, see Examiner’s Diagram of Fig. 1 above) and having a second plurality of tissue engaging members extending therefrom configured to grip tissue on a second side of the wound (see Fig. 2 showing pad 80 having an abrasive surface capable of engaging tissue); wherein the first and second arms are movable to move the first and second rake members toward each other to adjust a distance between the first and second rake members to approximate tissue (see Figs. 1-2 showing arms are connected by a pivot pin 64, capable of opening and closing to adjust a distance between the first and second rake members)
However, Fogarty does not expressly disclose a meshing device having at least one puncturing device configured to puncture the tissue, the meshing device puncturing tissue outside a region of tissue defined between the first and second rake members.
However, in the same field of endeavor, namely systems for closing a would involving tissue approximation devices and meshing devices, Khouri discloses a system for closing a wound (see abstract), the system comprising: a tissue approximation device (clamps shown in Fig. 1) configured to apply tension to tissue in an area of interest for closing the wound (clamps are used to approximate and place tissue under strong tension, see Fig. 1 description), and a meshing device having at least one puncturing device configured to puncture the tissue (cutting point needles were used to puncture tissue while the tissue was placed under tension by the clamps, see abstract, see Fig. 1, see also video screenshot on pg. 453 of the document) , the meshing device puncturing tissue outside a region of tissue defined between the first and second rake members (cutting point needles capable of puncturing tissue outside a region of tissue defined between the first and second rake members) to aid in tissue regeneration by mesh expansion resulting from slits inflicted onto the underlying taut connective tissue fibers held under tension by the surgical clamps (see “Description of the Procedure” section).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the meshing device having at least one puncturing device configured to puncture the tissue as taught and suggested by Khouri into the system closing a wound as disclosed by Fogarty to, in this case, aid in tissue regeneration by mesh expansion resulting from slits inflicted onto the underlying taut connective tissue fibers held under tension by the surgical clamps (see Khouri “Description of the Procedure” section).
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US 6387112 B1) in view of Khouri et al. (Khouri, KS et al. Percutaneous Mesh Expansion: A Regerative Wound Closure Alternative. Plast Reconstr Surg, Vol 141, No. 2, February 2018, pp. 451-457 [pdf online], [retrieved on 2022-07-19]. Retrieved from the Internet URL: https://journals.lww.com/plasreconsurg/Fulltext/2018/02000/Percutaneous_Mesh_Expansion__A_Regenerative_Wound.35.aspx) further in view of Nobis (US 2013/0085341 A1)
Regarding claim 15, the combination of Fogarty and Khouri disclose all limitations of the invention of claim 14. 
However, the combination does not expressly disclose wherein the tissue approximation device includes a transverse bar extending through the first and second rake members, the first and second rake members movable in a parallel fashion along the transverse bar.
However, in the same field of endeavor, namely surgical tissue grasping instruments, Nobis teaches a surgical instrument capable of grasping tissue (see Fig. 20, see also Paragraph 79 mentioning the jaws are capable of being actuated into contact with one-another, seen to be capable of grasping tissue) comprising a transverse bar (second shaft 422’, see Fig. 9) extending through a first and second end effector (see Fig. 9 showing second shaft 422’ extends through both jaws) to move and manipulate tissue engaged by the jaws (see Paragraph 80). It is noted that this causes the jaws to move along the second shaft in addition to the initial movement along the second shaft while being inserted through the pair of jaws.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rake members of the device disclosed by Fogarty to include the second shaft through the distal pads of Fogarty to, in this case, move and manipulate tissue engaged by the jaws (see Paragraph 80).
Regarding claim 16, the combination of Fogarty, Khouri and Nobis disclose the invention of claim 15, Fogarty as modified by Nobis further discloses wherein the first rake member includes a first channel and the second rake member includes a second channel (bores 484’, see Nobis Fig. 20 incorporated into the pads of Fogarty to allow passage of the second shaft 422’), the transverse bar extending through the first and second channels (see Nobis Fig. 20 showing second shaft 422’ extending through bores 484’, incorporated into the pads of Fogarty) and maintaining a parallel orientation of the first and second rake members as the first and second rake members slide along the transverse bar toward each other to approximate tissue (see Nobis Paragraph 80 mentioning the second shaft is used to move and manipulate tissue engaged by the jaws, seen to move the jaws along the second shaft as the second shaft contains threads that engage with bores 484’, in addition to movement along the second shaft while being insert through bores 484’ in a parallel fashion as the second shaft extends through both jaws, extending through both pads once incorporated into the device of Fogarty)
Claim(s) 1, 3-6, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2012/0143241 A1) in view of Nobis (US 2013/0085341 A1)
Regarding claim 1, Ray discloses: A tissue approximation device (see Fig. 4 showing a device capable of tissue approximation) comprising: a first arm having a proximal end and a distal end (handle portion 16, see Fig. 4 having a proximal and distal end); a second arm having a proximal end and a distal end (handle portion 18, see Fig. 4 having a proximal and distal portion), the second arm connected to the first arm (see Fig. 4 showing handle portions 16 and 18 connected by pivot connection 28); a first rake member connected to the distal end of the first arm (tines 34, see Fig. 4), the first rake member having a first plurality of tissue engaging members extending therefrom to engage tissue (see Fig. 4 showing tines 34 having a plurality of tissue engaging members extending therefrom to engage tissue); a second rake member attached to the distal end of the second arm (tines 32, see Fig. 4), the second rake member having a second plurality of tissue engaging members extending therefrom to engage tissue see Fig. 4 showing tines 32 having a plurality of tissue engaging members extending therefrom to engage tissue)
However, Ray does not expressly disclose a transverse bar extending through the first and second rake members, the first and second rake members movable along the transverse bar.
However, in the same field of endeavor, namely surgical tissue grasping instruments, Nobis teaches a surgical instrument capable of grasping tissue (see Fig. 20, see also Paragraph 79 mentioning the jaws are capable of being actuated into contact with one-another, seen to be capable of grasping tissue) comprising a transverse bar (second shaft 422’, see Fig. 9) extending through a first and second end effector (see Fig. 9 showing second shaft 422’ extends through both jaws) to move and manipulate tissue engaged by the jaws (see Paragraph 80). It is noted that this causes the jaws to move along the second shaft in addition to the initial movement along the second shaft while being inserted through the pair of jaws.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rake members of the device disclosed by Ray to include the second shaft as taught and suggested by Nobis, through the distal pads of Ray to, in this case, move and manipulate tissue engaged by the jaws (see Paragraph 80).
	Regarding claim 3, the combination of Ray and Nobis disclose the invention of claim 1, Ray as modified by Nobis further discloses wherein the first rake member and the second rake member are movable towards each other along the transverse bar in parallel to move tissue edges closer together as the distal ends of the first arm and the second arm approximate (see Nobis Fig. 20, see also Nobis Paragraph 80 mentioning the second shaft is used to move and manipulate tissue engaged by the jaws, seen to move the jaws along the second shaft as the second shaft contains threads that engage with bores 484’, in addition to movement along the second shaft while being insert through bores 484’)
	Regarding claim 4, the combination of Ray and Nobis disclose the invention of claim 1, Ray further discloses wherein the first and second arms are pivotably connected and move in scissors-like fashion (see Figs 5-6 showing the first and second arms are able to move in a scissor-like fashion)
	Regarding claim 5, the combination of Ray and Nobis disclose the invention of claim 1, Ray further discloses wherein the first and second plurality of tissue engaging members each comprise a plurality of hooks having an elongated body and at least a portion of the elongated body is curved (see Ray Figs. 3 and 5-6 showing tines 32 and 34 comprise a plurality of hooks having an elongate body and at least a portion of said body is curved at the distal end)
	Regarding claim 6, the combination of Ray and Nobis disclose the invention of claim 1, Ray as modified by Nobis further discloses wherein the first rake member includes a first channel and the second rake member includes a second channel (bores 484’, see Nobis Fig. 20 incorporated into the end effector of Ray to allow passage of the second shaft 422’), the transverse bar extending through the first and second channels (see Nobis Fig. 20 showing second shaft 422’ extending through bores 484’, incorporated into the end effector of Ray) and maintaining a parallel orientation of the first and second rake members as the first and second rake members slide along the transverse bar toward each other to approximate tissue (see Nobis Paragraph 80 mentioning the second shaft is used to move and manipulate tissue engaged by the jaws, seen to move the jaws along the second shaft as the second shaft contains threads that engage with bores 484’, in addition to movement along the second shaft while being insert through bores 484’ in a parallel fashion as the second shaft extends through both jaws, extending through both pads once incorporated into the device of Ray)
	Regarding claim 11, the combination of Ray and Nobis disclose the invention of claim 10, Ray as modified by Nobis further discloses wherein the first and second rake members move toward each other along the bar in a parallel orientation (see Nobis Fig. 20 and Paragraph 80 mentioning the jaws are movable along the second shaft to manipulate tissue secured within the jaws, capable of moving towards one-another along the second shaft in addition to initial translation along the second shaft when inserting the second shaft through bores 484’)
Regarding claim 22, the combination of Ray and Nobis disclose the invention of claim 1, Ray as modified by Nobis further discloses wherein the transverse bar has a first diameter (diameter within threading, see Nobis Fig. 20) and enlarged opposing ends have a diameter greater than the first diameter (see Nobis Fig. 20 having opposing ends having an overall larger diameter than the threaded portion shown in the middle of the second shaft)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 4-5 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/882,443 in view of Khouri (US 2020/0367889 A1) in view of Nobis (US 2013/0085341 A1)
Regarding claim 1, Khouri discloses: A tissue approximation device (see Claim 1) comprising: a first arm having a proximal end and a distal end (see Claim 1); a second arm having a proximal end and a distal end (see Claim 1), the second arm connected to the first arm (see Claim 1); a first rake member connected to the distal end of the first arm (see Claim 1), the first rake member having a first plurality of tissue engaging members extending therefrom to engage tissue (see Claim 1); a second rake member attached to the distal end of the second arm (see Claim 1), the second rake member having a second plurality of tissue engaging members extending therefrom to engage tissue (see Claim 1);
However, Khouri does not expressly disclose a transverse bar extending through the first and second rake members, the first and second rake members movable along the transverse bar.
However, in the same field of endeavor, namely surgical tissue grasping instruments, Nobis teaches a surgical instrument capable of grasping tissue (see Fig. 20, see also Paragraph 79 mentioning the jaws are capable of being actuated into contact with one-another, seen to be capable of grasping tissue) comprising a transverse bar (second shaft 422’, see Fig. 9) extending through a first and second end effector (see Fig. 9 showing second shaft 422’ extends through both jaws) to move and manipulate tissue engaged by the jaws (see Paragraph 80). It is noted that this causes the jaws to move along the second shaft in addition to the initial movement along the second shaft while being inserted through the pair of jaws.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rake members of the device disclosed by Khouri to include the second shaft as taught and suggested by Nobis, through the distal pads of Khouri to, in this case, move and manipulate tissue engaged by the jaws (see Nobis Paragraph 80).
	Regarding claim 2, the combination of Khouri and Nobis disclose the invention of claim 1, Khouri further discloses wherein the first rake member is connected to the distal end of the first arm via a first articulating joint and the second rake member is connected to the distal end of the second arm via a second articulating joint (see Claim 11)
	Regarding claim 4, the combination of Khouri and Nobis disclose the invention of claim 1, Khouri further discloses wherein the first and second arms are pivotably connected and move in scissors-like fashion (see Claim 21)
	Regarding claim 5, the combination of Khouri and Nobis disclose the invention of claim 1, Khouri further discloses wherein the first and second plurality of tissue engaging members each comprise a plurality of hooks having an elongated body and at least a portion of the elongated body is curved (see Claim 5)
	Regarding claim 12, the combination of Khouri and Nobis disclose the invention of claim 5, Khouri further discloses a second bar, wherein the second bar is spaced from tips of the plurality of hooks to provide a stop for tissue penetration of the plurality of hooks (see Claim 1)
Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/882,443 in view of Khouri (US 2020/0367889 A1) in view of Khouri et al, references hereafter as Krouri(2) (Khouri, KS et al. Percutaneous Mesh Expansion: A Regerative Wound Closure Alternative. Plast Reconstr Surg, Vol 141, No. 2, February 2018, pp. 451-457 [pdf online], [retrieved on 2022-07-19]. Retrieved from the Internet URL: https://journals.lww.com/plasreconsurg/Fulltext/2018/02000/Percutaneous_Mesh_Expansion__A_Regenerative_Wound.35.aspx)
Regarding claim 14, Khouri discloses A system for closing a wound comprising: a) a tissue approximation device (see Claim 1) configured to apply tension to tissue in an area adjacent the wound (tissue approximation device of Claim 1 is seen to be capable of applying tension to tissue in an area adjacent the wound), the tissue approximation device comprising: a first arm having a proximal end and a distal end (see Claim 1); a second arm having a proximal end and a distal end (see Claim 1), the second arm being connected to the first arm (see Claim 1); a first rake member connected to the distal end of the first arm (see Claim 1) and having a first plurality of tissue engaging members extending therefrom configured to grip tissue on a first side of the wound (see Claim 1, seen to be capable of gripping tissue on a first side of the wound); and a second rake member connected to the distal end of the second arm (see Claim 1) and having a second plurality of tissue engaging members extending therefrom configured to grip tissue on a second side of the wound (see Claim 1, seen to be capable of gripping tissue on a first side of the wound); wherein the first and second arms are movable to move the first and second rake members toward each other to adjust a distance between the first and second rake members to approximate tissue (see Claim 3); 
However, Khouri does not expressly disclose a meshing device having at least one puncturing device configured to puncture the tissue, the meshing device puncturing tissue outside a region of tissue defined between the first and second rake members.
However, in the same field of endeavor, namely systems for closing a would involving tissue approximation devices and meshing devices, Khouri(2) discloses a system for closing a wound (see abstract), the system comprising: a tissue approximation device (clamps shown in Fig. 1) configured to apply tension to tissue in an area of interest for closing the wound (clamps are used to approximate and place tissue under strong tension, see Fig. 1 description), and a meshing device having at least one puncturing device configured to puncture the tissue (cutting point needles were used to puncture tissue while the tissue was placed under tension by the clamps, see abstract, see Fig. 1, see also video screenshot on pg. 453 of the document) , the meshing device puncturing tissue outside a region of tissue defined between the first and second rake members (cutting point needles capable of puncturing tissue outside a region of tissue defined between the first and second rake members) to aid in tissue regeneration by mesh expansion resulting from slits inflicted onto the underlying taut connective tissue fibers held under tension by the surgical clamps (see “Description of the Procedure” section).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the meshing device having at least one puncturing device configured to puncture the tissue as taught and suggested by Khouri(2) into the system closing a wound as disclosed by Khouri to, in this case, aid in tissue regeneration by mesh expansion resulting from slits inflicted onto the underlying taut connective tissue fibers held under tension by the surgical clamps (see Khouri(2) “Description of the Procedure” section). 
Note that this rejection will become non-provisional when application 16/882,443 issues as a US Patent since it has been allowed – See notice of allowance dated 6/13/2022
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 6315780 B1 to
Lalonde, US 2019/0142425 A1 to Smith, US 2017/0000525 A1 to Mackovic Basic, US 2020/0178964 A1 to Khristov, US 6206896 B1 to Howell, and US 2014/0257035 A1 to Blain all surgical tissue approximation devices having a pair of hooks at the working end. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771